Citation Nr: 0943671	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
left knee medial meniscectomy status post left total knee.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to 
February 1955 and again from August 1955 to September 1974.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2006 and May 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

The December 2006 rating decision, in pertinent part, denied 
entitlement to individual unemployability.  The May 2007 
rating decision granted a 40 percent rating for the service-
connected left knee medial meniscectomy status post left 
total knee.

The Board notes that the Veteran requested a hearing in 
conjunction with his VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated in December 2007.  The request for a hearing 
was withdrawn by letter dated March 2008.  Therefore, no 
hearing was provided to the Veteran. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's left knee disability is assigned a 40 percent 
rating under Diagnostic Code 5055.  Under Code 5055 (for knee 
replacement (prosthesis), a 100 percent rating is to be 
assigned for 1 year following implantation of the prosthesis.  
With chronic residuals consisting of severe painful motion or 
severe weakness in the affected extremity a 60 percent rating 
is warranted.  Intermediate degrees of residual weakness, 
pain or limitation of motion, are to be rated by analogy to 
Codes 5256, 5261, or 5262, with a minimum rating of 30 
percent.  38 C.F.R. § 4.71a.  

The Board notes that the evidence of record shows that the 
Veteran underwent total knee replacement.  However, medical 
records indicating the date of this surgery are not of 
record.  Limited private records pertaining to treatment of 
his knee disability from Dr. W. have been associated with the 
claims file.  It appears that additional records were 
previously requested from the wrong address.  As these 
records would be of assistance in determining the appropriate 
rating for the Veteran's left-knee disability, they are 
relevant and should be obtained.  VA will make reasonable 
efforts to obtain relevant records from private medical care 
providers, if the records are adequately identified and if 
the claimant authorizes the release of such records.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2009); 38 C.F.R. 
§ 3.159(c)(1) (2009).  

Additionally, on remand the RO must consider whether the 
above surgery affects the ratings assigned the service-
connected knee disability.  See generally, 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).

Further, the Board finds that an examination of the Veteran's 
knee disability is required so that the decision is based on 
a record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  Therefore, the Board 
finds that an additional VA orthopedic examination is 
necessary to clarify the current severity of his left knee 
medial meniscectomy status post left total knee.  Accurate 
rating of the prosthetic knee requires an examination that 
addresses whether there is residual severe pain on motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  If the examination report does not 
include fully detailed descriptions of symptoms pertinent to 
the rating criteria, the report must be returned to the 
examiner for corrective action.  38 C.F.R. § 4.2 (2009).

In addition, the Veteran in this case seeks entitlement to a 
total disability rating based upon individual 
unemployability.  In pertinent part, it is contended that the 
Veteran's service-connected disabilities, and, in particular, 
his service-connected knee disability and diabetes mellitus, 
type 2 is sufficient to preclude his participation in any 
form of substantially gainful employment.  

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 
4.16(a) also provides that disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"). See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.

Service connection is currently in effect for left knee 
medial meniscectomy status post total left knee, rated as 40 
percent disabling; peripheral neuropathy, right lower 
extremity, rated as 20 percent disabling; peripheral 
neuropathy, left lower extremity, rated as 20 percent 
disabling; diabetes mellitus, type 2, rated as 10 percent 
disabling; bilateral hearing loss, rated as 10 percent 
disabling; and myositis right hand and wrist, rated as 10 
percent disabling.  The service-connected disabilities result 
in a combined rating of 80 percent.  See 38 C.F.R. § 4.25.  
The schedular criteria of 38 C.F.R. § 4.16(a) are therefore 
met, as the Veteran has a single disability rated at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  The 
remaining question is whether the Veteran's service-connected 
disabilities, alone, prevent him from securing or maintaining 
a substantially gainful occupation consistent with his 
education and employment background.  38 C.F.R. § 4.16(a).

The Veteran has submitted statements from his private 
physicians which note that the Veteran in unemployable.  
According to a statement dated in September 2006, Dr. W. 
noted that the Veteran is status post bilateral knee 
replacement and that he did not believe that the Veteran is 
employable at even light-duty work.  He further commented 
that he would put the Veteran in a category of unemployable.  
In a separate statement dated that same month, Dr. B. D. 
reported that the Veteran is not able to return to work at 
this time because of the ongoing back and knee problems that 
he currently has.  Dr. D. W. issued another statement, also 
dated in September 2006, which notes that the Veteran suffers 
drom severe chronic neck and back pain, osteoarthritis, 
impotence, hypertension, COPD, gastroesophageal reflux, 
frequent pulmonary infections, and spinal stenosis.  The 
physician further opined that he considers the Veteran to be 
completely disabled and unemployable.  While there is 
evidence that the Veteran is unemployable, there is no 
competent evidence that the Veteran is unemployable due to 
his service-connected disabilities, when not considering the 
nonservice-connected disabilities.  Thus, the Board finds 
that a VA examination is warranted to address the effect of 
all the service-connected disabilities and makes a 
determination whether the service-connected disabilities 
preclude the Veteran from engaging in substantially gainful 
employment.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his left knee disability from any private 
practitioner, specifically from Dr. W., or 
to provide the identifying information, 
including the correct address, and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file.

2.  The Veteran should be afforded an 
orthopedic examination.  The examiner is 
asked to determine the nature, extent and 
severity of the Veteran's service-
connected post-operative left knee 
replacement.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The physician should 
examine the prosthetic left knee and 
address whether there is residual severe 
pain on motion and/or weakness in the 
extremity.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the physician should 
so state.

Lastly, the examiner should offer an 
opinion as to whether it is at least as 
likely as not the case that, due 
exclusively to the Veteran's left knee 
disability, he is precluded from all forms 
of substantially gainful employment 
consistent with his education and 
occupational experience.

The rationale for all opinions expressed  
should be explained.  The claims files  
must be made available to and reviewed by  
the examiner. 

3.  If necessary, the Veteran should then 
be afforded an additional VA examination 
or examinations in order to more 
accurately determine the effect of the 
Veteran's additional service-connected 
disabilities on his employability.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the requested 
examination or examinations, the 
appropriate examiner or examiners should 
offer an opinion as to whether it is at 
least as likely as not the case that, due 
exclusively to the Veteran's service-
connected disabilities, he is precluded 
from all forms of substantially gainful 
employment consistent with his education 
and occupational experience.  A complete 
rationale for the aforementioned opinion 
must be provided.  Moreover, all evidence 
and opinions must be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
the REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

4.  Then, after accomplishing any 
additional development deemed appropriate, 
readjudicate the Veteran's claims of 
entitlement to a rating in excess of 40 
percent for the left knee medial 
meniscectomy status post left total knee, 
to include the provisions of 38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Code 5055; and 
entitlement to a total rating based upon 
individual unemployability due to service-
connected disabilities.  If the benefits 
sought are not granted, a supplemental 
statement of the case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claims should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


